Citation Nr: 9934692	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  98-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a crush injury to the right foot with 
traumatic arthritis.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a dental disorder, 
claimed as teeth and gum disease.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for osteoarthritis.

7.  Entitlement to service connection for a prostate 
disorder.

8.  Entitlement to service connection for short term memory 
loss.

9.  Entitlement to service connection for a vision disorder, 
claimed as defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970, August 1970 to August 1974, July 1991, and August 1991 
to August 1992, plus additional service in the United States 
Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Newark, New 
Jersey, and in St. Petersburg, Florida, which denied the 
benefits claimed on appeal.  During the pendency of this 
appeal, the veteran moved to Florida, and jurisdiction over 
his case was transferred to the St. Petersburg, Florida, RO, 
which is the certifying RO.

Initially, the Board notes that a point of clarification is 
needed with respect to the veteran's claims for entitlement 
to service connection for a skin rash, for a teeth and gum 
disorder, and for an increased evaluation for a right foot 
injury.  Specifically, by rating decision dated in October 
1993, the claims for a skin rash and a teeth and gum disorder 
were denied on the basis that service medical records were 
negative for any treatment or diagnosis of those conditions.  
The claim for a right foot disability was granted and a 
noncompensable evaluation was assigned.  The veteran was 
notified and filed a timely notice of disagreement on all 
three issues and a statement of the case was issued in 
February 1994.  In March 1994, a personal hearing was held at 
the RO on all the issue. 

Subsequently, the veteran's right foot disability rating was 
increased to 10 percent by a rating decision dated in May 
1994.  The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has held, however, that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 
160 (1991).  In June 1994, a supplemental statement of the 
case was issued but those claims were never certified to the 
Board on appeal.  In April 1995, the veteran moved and, in 
October 1996, he filed additional service-connected claims 
for diabetes, sleep apnea, osteoarthritis, a prostate 
disorder, memory loss, and vision problems.  Consequently, as 
the veteran has not withdrawn the earlier three claims, all 
the issues listed on the title page remain in appellate 
status.   

The issues of entitlement to an evaluation in excess of 10 
percent for a right foot disability, and entitlement to 
service connection for skin and dental disorders will be 
discussed below, in the REMAND section of this decision.

It appears to the Board that the veteran may have attempted 
to raise the issue of entitlement to a dental condition on 
the basis of herbicide exposure in Vietnam at a personal 
hearing.  If he desires to pursue this issue, he and/or his 
representative should do so with specificity at the RO.  As 
there has thus far been no adjudication of this issue, the 
Board has no jurisdiction of the issue at this time.

The record shows that the veteran requested another hearing 
and notification was sent to his proper address; however, he 
did not appear and has not explained or asked that the 
hearing be rescheduled.  The Board notes that the transcript 
of a previous hearing is of record.  The veteran has been 
informed that the Board will proceed to review his appeals.  


FINDINGS OF FACT

1.  The preponderance of evidence establishes that a service-
connected foot injury did not cause weight gain or diseases 
related to weight gain, including diabetes and sleep apnea.  

2.  There is no evidence directly relating diabetes mellitus 
to disease or injury in service.  

3.  There is no evidence directly relating sleep apnea to 
disease or injury in service.  

4.  There is no evidence that osteoarthritis is related to 
disease or injury in service.

5.  There is no evidence that a prostate disorder is related 
to disease or injury in service.  

7.  There is no evidence that short term memory loss is 
related to disease or injury in service, or to service-
connected disability.  

8.  The veteran's defective vision is a refractive error of 
the eye.  

9.  There is no evidence that the veteran has an eye 
disability which could be the result of disease or injury.  

10.  There is no evidence which connects the veteran's 
current visual condition to disease or injury in service or 
to service-connected disability.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty service, nor may it be presumed to have been so 
incurred; nor is it proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).  

2.  Sleep apnea was not incurred in or aggravated by active 
duty service; nor is it proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

3.  The claim of entitlement to service connection for 
osteoarthritis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).

4.  The claim of entitlement to service connection for a 
prostate disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).

5.  The claim of entitlement to service connection for short 
term memory loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).

6.  The claim for service connection for a vision disorder, 
claimed as defective vision, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

I.  Entitlement to Service Connection for Diabetes Mellitus 
and for Sleep Apnea

In addition to the above regulations regarding service-
connection, the Board notes that service connection may also 
be established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  That is to 
say, service connection for diabetes mellitus may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  Id.

Because the claims are based on the same legal theory, the 
Board will discuss the claims for entitlement to service 
connection for diabetes mellitus and for sleep apnea 
together.  Specifically, the veteran maintains that he is 
entitled to service connection because an in-service injury 
to his right foot caused him to gain weight, which, in turn, 
triggered diabetes and sleep apnea.  Initially, the Board 
finds that the veteran's claims are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991) on the basis 
of medical evidence suggesting a connection between the 
veteran's diabetes and sleep apnea, and a service-connected 
crush injury to his right foot.  Accordingly, the Board finds 
that these claims are plausible.  Further, the Board observes 
that the veteran has not alleged nor does the evidence show 
that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  Thus, the duty to assist the 
veteran, as mandated by § 5107(a), has been satisfied.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Claim for Diabetes Mellitus

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of diabetes mellitus.  
An August 1974 separation examination report showed that his 
urine was negative for sugar.  In a January 1983 Reserves 
enlistment examination, the veteran's urinalysis was negative 
for sugar and albumin and he was noted to weigh 245 lbs.  The 
examiner remarked that the veteran had excessive abdominal 
obesity and was "way over his maximum weight limit."  There 
was apparently a question at the time of enlistment whether 
the veteran was qualified because he was reportedly 51 lbs. 
overweight.  In September 1983 and February 1984, his weight 
was noted to be 252 lbs.  

In a January 1988 Reserve Report of Medical Examination, the 
veteran was noted to be overweight and weighed 265 lbs. and 
he was placed on an Overweight Program.  In November 1989, he 
weighed 265 lbs.  In August 1991, his weight was 224 lbs. and 
in September 1991, his weight was reported at 229 lbs.  His 
blood sugar in September 1991 was 82 (no reference range 
given).  In March 1992, he was hospitalized for a crush 
injury to the right foot.  A hospital note indicated that his 
weight was 242 lbs.  A dietary consult (for weight control) 
did not note the presence of diabetes mellitus.  The 
dietitian noted that the veteran had been overweight since 
childhood.  He related that he weighed 210 lbs. in 1979 and 
had gained more weight after he quit smoking.  He stated that 
he weighed 250 lbs. and was 5'10".  The veteran was placed 
on a low calorie, but not diabetic, diet.  Laboratory 
findings in March 1992 indicated that his urine glucose was 
negative, and his serum glucose was 88 (with a normal range 
of 75-110).  

In May 1993, a VA general medical examination report showed 
that he weighed 264 lbs., with a maximum weight the previous 
year of 275 lbs.  In August 1993, he was treated for obesity.  
The crush injury to his foot was noted and he was on Motrin 
for pain.  He was noted to be a stress/nervous eater and had 
not exercised.  His urine glucose and ketones were negative 
and his blood sugar was 87 (reference range of 70-115).  
Laboratory results of the veteran's Persian Gulf War 
examination report dated in July 1994 revealed a blood 
glucose of 157 (no reference range noted) and a negative 
urine glucose but with trace ketones.  The examiner related 
that the veteran's diabetes mellitus was newly diagnosed and 
dramatically improved with diet and exercise.  The examiner 
opined that the diabetes was likely brought on, in part, by 
weight gain that resulted from decreased activity level with 
traumatic foot injury suffered in the Persian Gulf War.  In 
October 1994, he began a dietary restriction to change to a 
low fat diet.  His weight was reported at 274 and he stated 
that he "loved to eat."  

Claim for Sleep Apnea

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of sleep apnea.  An 
August 1974 separation examination report demonstrated a 
normal clinical evaluation of the veteran's neurologic and 
respiratory systems. 

Post service medical records show that the veteran underwent 
a Persian Gulf War examination in July 1994.  He complained 
of, among other things, fatigue, daytime somnolence, and 
dyspnea on exertion.  The examiner noted that he suspected 
that it started with snoring and weight gain occurring at the 
time of immobilization secondary to a foot injury.  The 
examiner also noted that forgetfulness could also occur with 
sleep apnea.  At that time, a sleep study showed mild to 
moderate obstructive sleep apnea, with mild desaturation and 
marked improvement with nasal CPAP.  The examiner opined that 
obstructive sleep apnea was likely, at least in part, the 
result of weight gain associated with traumatic foot injury.  

Legal Analysis

It is apparent to the Board that these issues essentially 
revolve around the medical opinion suggesting a correlation 
between the veteran's in-service foot injury, inactivity, 
weight gain, and subsequent diabetes mellitus and sleep 
apnea.  Of note, the Board observes that inquiry must be made 
into the nature of the expressed opinion, the clinical data 
used to formulate the opinion, its rationale, or any other 
factors that would give it substance.  Bloom v. West, 12 Vet. 
App. 185 (1999).

After reviewing the entire record, it is the Board's opinion 
that the medical evidence of record does not support the 
veteran's contention that his diabetes and sleep apnea are 
causally related to his military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  First, the 
medical opinion from the Persian Gulf War examination was 
based on the veteran's reported history that he had undergone 
a weight gain because of inactivity since the time of the in-
service foot injury.  However, the evidence does not show 
that the veteran's weight was significantly higher than it 
had been during periods prior to the injury.  Specifically, 
there is no indication that the veteran had actually gained 
significant weight from the time of the right foot injury in 
April 1992 to the time diabetes and sleep apnea were 
diagnosed in the July 1994 Persian Gulf War examination.  
Although no weight was recorded at the time of the 
examination, an October 1994 outpatient treatment note 
indicated a weight of 274 lbs.  

A review of the claims file shows that the veteran's lowest 
recorded weight was noted in August and September 1991, when 
the veteran was still on active duty and weighed 224 lbs. and 
229 lbs., respectively.  However, the evidence shows that the 
veteran's weight was historically around 250 lbs., with it 
noted to be consistently around 265 lbs. many years prior to 
his diagnosis and several years prior to and after his right 
foot injury.  Specifically, he was noted to weight 265 lbs. 
in January 1988 (over 4 years before the injury and over 8 
years prior to diagnosis), November 1989 (nearly 2 1/2 years 
prior to the injury and nearly 4 1/2 years prior to diagnosis), 
and May 1993 (1 year after the injury and 1 year prior to 
diagnosis).  There was no indication of diabetes or sleep 
apnea at any of those times.  

Further, despite multiple references to weight management, 
there is no evidence that the veteran's weight gains and 
fluctuations were the result of decreased activity due to his 
right foot disability.  The veteran reported on several 
occasions that he had struggled to maintain his weight all 
his life and on one occasion reported that he was a 
nervous/stress eater; on another occasion he related that he 
just liked to eat.  In a November 1994 outpatient treatment 
note, the examiner remarked that the veteran was on a diet 
and had started to work out, suggesting that he was, in fact, 
able to work out at some level.  There was no mention of his 
right foot injury inhibiting his ability to work out and his 
weight was noted at 274 lbs.  

As shown, although the veteran's weight was, at one point, in 
the 220 lb. range; overall, his weight was primarily in the 
250 lb. range and above.  Prior to his injury, he weighed as 
much as 265 lbs. on a fairly consistent basis, although he 
weighed somewhat less at the time of the actual injury.  This 
evidence refutes the basic premise on which the examiner 
based his opinion, to wit, that the right foot injury was the 
reason for the veteran's weight gain.  The preponderance of 
evidence establishes a long standing, pre-injury, problem 
maintaining proper weight.  This problem was alleviated 
somewhat in service and did not increase in severity during 
service.  38 C.F.R. § 3.306 (1999).  As the evidence 
establishes that the weight gain is not due to the foot 
injury, there is no nexus between the foot injury and the 
diabetes or the sleep apnea.  See Jones (Stephen) v. West, 12 
Vet. App. 383, 386 (1999) (medical opinion was less credible 
when evidence of record was inconsistent with facts on which 
physician based the opinion); Godfrey v. Brown, 7 Vet. App. 
398, 407 (1995) (where the report of the Social Security 
Administration (SSA) reflected that its findings were based 
on the veteran's disability of a "twenty-year history of back 
problems" as demonstrated by "medical evidence" and the 
medical evidence as contained in the file reflected no such 
history, the SSA statement cannot be presumed to be credible 
claim when, on its face, it conflicted with the medical 
evidence on which it is expressly premised).  Accordingly, 
the Board is persuaded that the preponderance of medical 
evidence is against a finding of a correlation between the 
veteran's in-service foot injury, inactivity, weight gain, 
and subsequent diabetes mellitus and sleep apnea, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (West 1991).  

II.  Entitlement to Service Connection for Osteoarthritis and 
for a Prostate Disorder

Because the claims for service connection for osteoarthritis 
and service connection for a prostate disorder are based on 
the same legal theory, the Board will discuss the claims 
together.  Specifically, the veteran contends, in essence, 
that he is entitled to service connection for osteoarthritis 
and for a prostate disorder and maintains that his current 
disabilities are the result of active military service. 

Claim for Osteoarthritis

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of osteoarthritis.  
An August 1974 separation examination report showed a normal 
clinical evaluation of the veteran's spine and extremities.  
Radiographic results of the veteran's Persian Gulf War 
examination report dated in July 1994 revealed degenerative 
joint disease of the lumbosacral spine and large joints, and 
spondylosis of the thoracic spine.  The examiner diagnosed 
osteoarthritis of the knees and lower back and spondylosis of 
the thoracic spine, relatively mild.

Claim for a Prostate Disorder

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic prostate 
disorder.  A January 1988 quadrennial examination showed that 
the veteran's prostate was of normal size and consistency.  
In June 1992, laboratory results show a PSA of 1.7 (reference 
range of 0.0-4.0).  Laboratory results of the veteran's 
Persian Gulf War examination report dated in July 1994 
revealed a PSA of 1.4 (no reference range noted), which the 
examiner noted was normal.  The examiner also remarked, 
however, that the veteran's benign prostatic hypertrophy was 
manifested by decreased urinary flow and moderate prostatic 
hypertrophy without nodules.  

Legal Analysis

Based on the above evidence, the Board finds that there is no 
competent medical opinion on file or presented to the effect 
that the veteran's osteoarthritis and a prostate disorder are 
related to service.  First, there is no evidence of 
osteoarthritis or a prostate disorder shown in service.  
Moreover, at the time the examiner diagnosed osteoarthritis 
and a prostate disorder in July 1994, there was no reference 
made to active military service.  Finally, to the extent 
outpatient treatment notes show on-going treatment for joint 
pain and a prostate disorder, no physician had made a 
connection between the veteran's complaints and military 
service.  Thus, the medical evidence of record fails to 
establish a medical nexus between active duty service and the 
veteran's current complaints, and the claims must be denied 
as not well grounded.  

The Board has also reviewed the veteran's statements that he 
has continually suffered from osteoarthritis and a prostate 
disorder essentially since separation from service.  Although 
the veteran's statements are probative of symptomatology, 
they are not competent evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  The veteran lacks the medical expertise to offer an 
opinion as to the existence of current medical pathology, as 
well as to medical causation of any current disabilities.  
Id.  In the absence of competent evidence of a medical nexus, 
the claim is not well grounded and service connection is 
denied.  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The statement of the case 
particularly informed him that these claims required evidence 
of a link or nexus.  The Board has examined all the evidence 
of record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claims plausible.  However, the Board finds 
no such information present.  See Epps; Beausoleil v. Brown, 
8 Vet. App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).

IV.  Entitlement to Service Connection for Short Term Memory 
Loss

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of memory loss.  The 
August 1974 separation examination report showed a normal 
psychiatric evaluation.  

As part of the Persian Gulf War examination work-up in July 
1994, the veteran related that he had diminished memory, 
repeated himself, and forgot what he was saying or who he was 
calling on the telephone.  He remarked that his wife first 
noticed the problem in early 1993.  On one hand, the veteran 
has been treated for sleep apnea, of which at least one 
examiner suggested that memory loss was one of the symptoms; 
however, a July 1996 outpatient treatment note indicates that 
the veteran's fatigue and snoring improved with the use of 
CPAP but that his memory loss remained.  On the other hand, a 
psychiatrist suggested that the veteran's memory loss, 
although did not merit a psychiatric diagnosis, was related 
to a low level chronic depression and recommended short term 
therapy and a trial of anti-depressants.

In this case, the veteran has not provided any credible 
medical statements that would etiologically link his memory 
loss with disease or injury during active duty service.  
Although he has offered his lay opinion concerning memory 
loss, the objective medical evidence of record does not 
support the veteran's claim.  First, service medical records 
are negative for complaints of memory loss.  In addition, the 
medical evidence of record suggests that the veteran's memory 
loss may be attributed to sleep apnea and, as such, 
effectively subsumed into that diagnosis.  Thus, to the 
extent that memory loss is classified as a symptoms of sleep 
apnea, the claim must be denied because, as discussed in 
detail above, the claim for sleep apnea is not service 
connected.  

On the other hand, at least one examiner has suggested that 
memory loss is attributed to the veteran's depression.  Thus, 
to the extent that memory loss is medically classified as a 
symptom of the veteran's depression, the complaints of memory 
loss are effectively part and parcel of a nonservice-
connected disability.  Further, none of the medical examiners 
have attributed the veteran's memory loss to disease or 
injury during his active military service.  Accordingly, the 
claim is not well-grounded as he has not submitted any 
competent evidence to demonstrate that the claim is 
plausible. 

V.  Service Connection for a Vision Disorder, Claimed as 
Defective Vision

As an initial matter, the Board notes that congenital or 
developmental defects and refractive error of the eye are not 
diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  Such 
conditions are part of a life-long defect, and are normally 
static conditions which are incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990) (O.G.C. Prec. 67-
90) at 1.  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic vision 
disorder.  In August 1974, the veteran's vision was noted to 
be corrected to 20/20, bilaterally.  In a January 1988 Report 
of Medical History, the examiner noted that the veteran was 
myopic and wore corrective lenses.  In a May 1993 VA general 
medical examination report, the veteran's eyes were noted to 
be normal.  Post service medical records show that the 
veteran underwent a Persian Gulf War examination in July 
1994.  At that time, there was no evidence of diabetic 
retinopathy.  In a November 1994 optometry consultation, the 
veteran was noted to have myopia with 20/20 corrected vision.  
The examiner noted normal ocular health and no evidence of 
diabetic retinopathy.

The veteran asserts that his vision loss began in service, 
most likely as the result of diabetes mellitus.  He is not 
qualified to render a medical opinion as to the nature of his 
visual impairment or its etiology.  Both are medical 
questions requiring evidence from a trained medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The record does not reveal that the veteran's defective 
vision is anything other than refractory errors of the eye.  
There is no diagnosis of a diabetic eye disorder.  There is 
no diagnosis of any eye disability which would result from 
disease or injury.  Further, there is no evidence which 
connects a diagnosed eye disability to disease or injury in 
service.  Because there is no evidence on these two points, 
the claim is not well grounded and must be denied.  


ORDER

Service connection is denied for :
diabetes mellitus; 
sleep apnea; 
osteoarthritis; 
a prostate disorder;
short term memory loss;
a vision disorder, claimed as defective vision.  


REMAND

Effective June 8, 1999, the regulations dealing with dental 
conditions underwent substantial revision.  See 38 C.F.R. 
§§ 3.381, 4.149; 64 Fed. Reg. 30392 (Jun. 8, 1999).  The 
record does not show that the veteran was informed of these 
changes or how they might affect his case.  A statement of 
the case must provide a citation to pertinent laws and 
regulations and discuss how such laws and regulations affect 
the decision.  38 U.S.C.A. § 7105(d)(1)(B) (1999).  
Consequently, the dental issue must be remanded for initial 
procedural considerations.  The Board does not yet reach a 
determination as to whether there is legal merit to the claim 
or whether it is well grounded.  

As an initial matter, the Board determines that the veteran's 
claim for an increased rating for a right foot disability is 
well-grounded by virtue of his statements that his service-
connected disability is worse than currently evaluated.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  Specifically, 
on the issue of an increased rating, the Board notes that 
where the record is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371 
(1993).  Moreover, the Board is mindful that if an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  Finally, the Board notes that in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeal) (the Veterans Claims Court) found 
inadequate a physical examination that did not describe 
functional loss due to pain.  

The Board finds the record as it stands is insufficient for 
purposes of rendering an objectively supported evaluation as 
to the nature of the veteran's complaints and, thus, to 
evaluate the claim on appeal.  In view of his complaints of 
pain, loss of motion, the medical evidence received to date, 
the contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.  

Further, with respect to the issue of entitlement to service 
connection for a skin disorder, the Board finds that a 
determination with respect to well-groundedness need not be 
made at this time as a remand is necessary in order to 
correct a procedural or due process defect.  As such, the 
Board has a duty to assist the veteran in the development of 
facts pertinent to his claims and ensure full compliance with 
due process.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.159 (1999).  Specifically, the Board notes that it appears 
that a Compensation and Pension examination for a skin 
disorder was undertaken but the report is not associated with 
the claims file.  Specifically, in the May 1993 VA general 
medical examination report, the veteran complained of a skin 
rash in the neck and ankle area with occasional bleeding and 
itching.  During the physical examination, the examiner 
referenced to a "derm C&P."  However, it does not appear 
that the examination report is associated with the claims 
file.  As the examination may indicate a connection between 
the veteran's current complaints of a skin disorder on the 
neck and folliculitis of the neck noted in service, the Board 
finds that a due process remand is necessary to associated 
the VA dermatology examination with the claims file.

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for a right ankle/foot condition and a 
skin disorder, not already associated 
with the claims file.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, treatment center, or 
employer specified by the veteran to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claims, including 
a VA Dermatology examination undertaken 
on or around May 1993.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The veteran should then be scheduled 
for an appropriate VA examination in 
order to determine the nature and 
severity of his current right ankle/foot 
disability.  Initially, the examiner is 
requested to review the claims file, 
including all service medical and post-
service medical reports of record and 
adequately summarize all of the relevant 
history, including relevant treatment and 
previous diagnoses regarding the 
veteran's right ankle/foot disability.  

The service-connected crush injury 
involves the fracture at the base of the 
first metatarsal.  The file indicates 
non-service-connected foot symptoms 
related to non-service-connected diabetes 
and bilateral rearfoot varus with 
pronation.  

The examiner is requested to provide an 
opinion as to the nature, extent, and 
severity of all symptomatology of the 
veteran's right foot disability, 
including all functional impairment 
associated therewith.  All indicated 
tests and studies should be performed, 
including, but not limited to, objective 
range of motion values, expressed in 
degrees.  The examiner should specify, on 
the examination report, what constitutes 
a full range of motion.  If limited 
motion is demonstrated, an opinion as to 
any increased functional loss due to 
painful use, weakness, excess 
fatigability, and/or incoordination of 
such affected part should be rendered.  

The examiner should also indicate whether 
the veteran has signs or symptoms of 
arthritis in the feet due to a crush 
injury.  If there are no indicators of 
arthritis, that too should be set forth 
in detail.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report.  If additional 
examinations are deemed necessary, they 
should be scheduled.  The claims file 
must be made available to the examiner 
for review purposes prior to the 
examination, and the complete examination 
report, including any X-ray reports, 
should be associated with the claims 
file. 

3.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

4.  The RO should then readjudicate the 
issues of entitlement to an evaluation in 
excess of 10 percent for the residuals of 
a crush injury to the right foot with 
traumatic arthritis, including Fenderson 
v. West, 12 Vet. App. 119 (1999), as 
applicable, and entitlement to service 
connection for a skin disorder.  In the 
event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  

5.  The RO must evaluate the dental 
claims under 38 C.F.R. §§ 3.381, 
effective June 8, 1999.  In the event 
that the claim is denied, the RO should 
issue a supplemental statement of the 
case providing citation to the pertinent 
regulation and discussing how such 
regulation affects the decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


 

